department of the treasury i internal_revenue_service washington d c tax exempt and coven oo mar uniform issue list tep a-thr kek ak kkk legend taxpayer ira x annuity ee kek eek kkk amount kkk insurance agent financial_institution a financial_institution b kkk akk rak dear this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that she requested a distribution from ira x totaling amount taxpayer asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to an error committed by insurance agent when submitting an annuity application to financial_institution b which led to page amount being placed in annuity a non-qualified annuity with financial_institution b taxpayer further represents that amount has not been used for any other purpose taxpayer represents that she withdrew amount from ira x on date with the intent to rollover amount from ira x to a rollover ira at financial_institution b in order to obtain better financial terms taxpayer consulted with insurance agent regarding taking a lump sum distribution of amount from ira x instead of a direct transfer of amount from ira x to a rollover ira at financial_institution b in an effort to expedite the rollover process and obtain the most favorable financial terms taxpayer represents that she relied on insurance agent for many years regarding similar transactions during the time that taxpayer signed the distribution form to request a lump sum distribution of amount from ira x she pre-signed and partially completed financial_institution b’s annuity application form to request a rollover ira at financial_institution b she requested that insurance agent complete the remaining substantive sections of financial_institution b’s annuity application form taxpayer represents that insurance agent inadvertently marked the incorrect plan specifications on financial_institution b’s annuity application form specifically insurance agent marked non-qualified-cash versus qualified-rollover when taxpayer received amount from ira x in the form of a lump sum distribution check from financial_institution a insurance agent sent the distribution check via expedited mail to financial_institution b amount from ira x was received by financial_institution b within days of the initial lump sum distribution from ira x financial_institution b placed amount in a non-qualified annuity per the financial_institution b’s annuity application form taxpayer and insurance agent failed to recognize that the annuity_contract type was labeled non-qualified when a copy of the contract was received by taxpayer and subsequently when annual annuity_contract statements were received by taxpayer taxpayer became aware of the error committed by insurance agent in date taxpayer immediately notified financial_institution b of the error and awaited a correction of the error by financial_institution b financial_institution b later informed taxpayer that they were unable to make a correction without a ruling from the service taxpayer also received a notice from the service regarding a required adjustment to her federal individual_income_tax_return for amount from ira x where amount was represented as a rollover_contribution taxpayer asserts that it was always her intention to rollover amount to another ira taxpayer states that her intention to rollover amount to another ira is indicated by her representations with supporting documentation that in the preceding year she included annuity believing it to be in an ira in her required_minimum_distribution calculation she included annuity in her federal individual_income_tax_return as a rollover_contribution and she has not used amount for any other purpose during the relevant time period based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount page based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a page foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer including a statement by insurance agent admitting his error are consistent with her assertion that her failure to accomplish a timely rollover was caused by an error committed by insurance agent therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id at please address all correspondence to se t ep ra t2 sincerely yours dn _jadollar_figureon e lb employee yen ine manager ns technical group enclosures deleted copy of ruling letter notice of intention to disclose
